Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Species M1, claims 1-10 in the reply filed on 9/6/2022 is acknowledged.
Claim Status
Claims 1-20 are pending.
Claims 11-20 are withdrawn, non-elected without traverse.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo-Cheng Ching et al., (US 2019/0096765 A1, hereinafter Ching).
Regarding claim 1, Ching discloses a method of fabricating a semiconductor device, comprising: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Ching’s Fig. 30, annotated. 
exposing a first portion of an interlayer dielectric (ILD) (photoresist layer patterned with openings to expose a first portion of ILD layer 2700 covering epitaxial stacks 1410 in Fig. 27-29/30 described in [0090]) that overlays a first one of a plurality of groups of epitaxial regions (first group epitaxial stacks 1410 in Fig. 30 amount of groups of array of epitaxial stacks 1410/1420 covered by ILD layer 2700 in Fig. 29); 
performing a first stage of etching process to remove an upper portion of the first portion of ILD (etching to remove an upper portion of the first portion of ILD layer 2700 through the openings in the photoresist layer until a top surface of epitaxial stacks 1410 is exposed described in [0090]); 
performing a second stage of etching process to remove an isolation structure disposed between neighboring epitaxial regions of the first group of epitaxial regions (while the etching continues to expose the top surface of the epitaxial stacks 1410, a nitride layer 1510 (isolation structure) on an insulating fin 500 between neighboring epitaxial stacks 1410 in Fig. 27 on the first group epitaxial stacks 1410 is removed in Fig. 29/30); and
performing a third stage of etching process to remove a middle portion of the first portion of ILD (while the etching continues to expose the top surface of the epitaxial stacks 1410, a remaining portion (middle portion) of ILD layer 2700 between the neighboring epitaxial stacks 1410 below the nitride layer 1510 in Fig. 27 is removed in Fig. 29/30), thereby exposing the first group of epitaxial regions (the first group epitaxial stacks 1410 is exposed in Fig. 29/30).
Regarding claim 2, Ching discloses the method of claim 1,
 further comprising forming a conductive contact (metal contact 2900 in Fig. 30 described in [0090]) that electrically couples to the first group of epitaxial regions (the first group epitaxial stacks 1410).  
Regarding claim 6, Ching discloses the method of claim 1,
wherein the step of performing a first stage of etching process (etching to remove an upper portion of the first portion of ILD layer 2700 through the openings in the photoresist layer until a top surface of epitaxial stacks 1410 is exposed described in [0090]) further comprises exposing the isolation structure (the nitride layer 1510 (isolation structure) is exposed before it is removed).  
Regarding claim 7, Ching discloses the method of claim 6,
wherein the isolation structure (the nitride layer 1510 (isolation structure) in Fig. 27) is disposed above an inactive fin structure (insulating fin 500) that is disposed between the neighboring epitaxial regions (neighboring epitaxial stacks 1410). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo-Cheng Ching et al., (US 2019/0096765 A1, hereinafter Ching) in view of Che-Cheng Chang et al., (US 2018/0040702 A1, hereinafter Chang).
Regarding claim 3, Ching discloses the method of claim 1,
Ching discloses wherein the first stage of etching process (the etching to remove an upper portion of the first portion of ILD layer 2700 through the openings in the photoresist layer until a top surface of epitaxial stacks 1410) comprises an isotropic etching process (remove the upper portion of the ILD layer 2700 in all direction described in [0090]).  
Ching does not expressly disclose the first stage of etching process is a dry etching process that includes an etch chemical selected from the group consisting of hydrogen fluoride (HF), ammonia (NH3), and combinations thereof.  
	However, in the same semiconductor device manufacturing field of endeavor, Chang discloses dielectric material can be removed by dry etch with etchants such as NH3/NF3 or dry clean described in [0023]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Chang’s etch with etchants such as NH3 to remove the Ching’s ILD layer to make a clean and simple removal process. 
Regarding claim 4, Ching discloses the method of claim 1,
Ching discloses wherein the second stage of etching process (while the etching continues to expose the top surface of the epitaxial stacks 1410 to remove the nitride layer 1510 (isolation structure)) comprises an isotropic etching process (remove the nitride layer 1510 in all direction described in [0090]).
Ching does not expressly disclose wherein the second stage of etching process is a dry etching process that includes an etch chemical of boron trichloride (BCl3).
However, in the same semiconductor device manufacturing field of endeavor, Chang discloses silicon nitride spacers 113 can be removed/recessed by dry or wet etching process with etchant such as BCl3 and others described in [0052].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Chang’s dry etch with etchants such as BCl3 to remove the Ching’s nitride layer to make a clean and simple removal process. 
Regarding claim 5, Ching discloses the method of claim 1,
Ching discloses wherein the third stage of etching process (while the etching continues to expose the top surface of the epitaxial stacks 1410 to remove the remaining portion (middle portion) of ILD layer 2700) comprises an anisotropic etching process (while the etching continues into the epitaxial stacks 1410 in Fig. 30). 
Ching does not expressly disclose wherein the third stage of etching process comprises an anisotropic dry etching that includes an etch chemical selected from the group consisting of boron trichloride (BCl3), fluorocarbons (C4F6), oxygen (O2), Argon (Ar) …, others, and combinations thereof. 
However, in the same semiconductor device manufacturing field of endeavor, Chang discloses an etching process 303 to make openings 305 into source/drain region 201 in Fig. 3 can be an anisotropic dry etch described in [0050], the etchant can be fluorocarbons (C4F8), oxygen (O2), Argon (Ar), combination of these, or the like.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Chang’s dry etch with etchants according to Chang to further etch into the Ching’s epitaxial to make a clean and simple removal process. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo-Cheng Ching et al., (US 2019/0096765 A1, hereinafter Ching)
Regarding claim 8, Ching discloses the method of claim 1,
Ching discloses does not expressly disclose wherein the step of performing a second stage of etching process (while the etching continues to expose the top surface of the epitaxial stacks 1410 to remove the nitride layer 1510 (isolation structure)) further removes a hard mask layer that surrounds the plurality of groups of epitaxial regions (the groups of epitaxial stacks 1410). 
However, Ching disclose a photoresist layer can be patterned and surrounded the groups of epitaxial stacks 1410 and the patterned photoresist layer is stripped after the contact openings is formed described in [0090]. It is well-known that a hard mask can be included in the photoresist layer to improve definition of the opening.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a hard mask into the photoresist layer to better define the opening to improve the photolithographic process. 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 1, “further comprising forming a mesh-like dielectric structure that separates the plurality of groups of epitaxial regions” as recited in claim 9, in combination with the remaining features of base claim 1.
Regarding claim 10, as this inherit the allowable subject matter from claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898